Citation Nr: 0717843	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for chronic bronchitis.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current lung diseases, 
specifically bronchitis and COPD, are related to two in-
service episodes of pneumonia which required hospitalization.  
In support of his claim, he submitted an October 2002 letter 
from his VA physician.  This letter indicates that the 
veteran's lung condition may be related to his two claimed 
in-service episodes of pneumonia.

Unfortunately, VA has been unable to obtain the veteran's 
service medical records, save his separation examination, due 
to a 1973 fire at the National Personnel Records Center 
(NPRC).  Thus, there is no evidence, other than veteran's own 
statements, that he was hospitalized during service for 
treatment of pneumonia.  Although the Board may accept the 
veteran's statements regarding his in-service hospitalization 
as credible, as a layperson, he is not competent to testify 
as to the diagnosis provided during such hospitalizations.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder).  Thus, the Board requires 
additional evidence confirming the veteran's in-service 
diagnosis of pneumonia. 

The RO made a formal finding of unavailability in April 2005 
with respect to the veteran's service records.  In this 
regard, the RO indicated that it requested his service 
medical records, asked that the veteran complete NA Form 
13055, and contacted him to obtain his unit or organization 
assignment during treatment for pneumonia.  

Attached to the formal finding of unavailability is a 
document from PIES regarding the location of clinical records 
for service personnel.  This document indicates that clinical 
inpatient records for Army personnel are filed at the NPRC by 
the name of the hospital for records no earlier than 1960.  
The veteran indicated on his NA Form 13055 that he was 
treated at Fort Ord for pneumonia in January 1955; thus, no 
clinical records would be on file at NPRC for the Army 
hospital at Fort Ord, Silas B. Hays Army Hospital.  However, 
the PIES document also notes clinical records created prior 
to 1960 for Army personnel were usually filed in the Official 
Military Personnel File.  Additionally, there are also small, 
scattered collections of records may have been maintained at 
a Clinical Record Library associated with the facility.

The Board observes that the December 2003 request for service 
records was limited to service medical records.  
Additionally, the response from NPRC indicated that it was 
not sending over all records for the veteran; rather, it was 
sending all available medical records.  In light of the PIES 
document, which indicates that clinical records may be 
located in his personnel file, the Board concludes that all 
efforts to reconstruct the veteran's service records have not 
been exhausted.  Moreover, the veteran's personnel records 
may contain information regarding his unit or organization in 
January 1955.  If so, unit histories, including sick call 
reports, may be obtained which verify his claimed 
hospitalizations and pneumonia diagnosis.

In requesting such efforts be made to locate records which 
might verify the veteran's statements, the Board observes 
that in a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist him in the development 
of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternative medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

The Board notes that evidence which verifies the veteran's 
claimed in-service incidents of pneumonia will not be 
sufficient to substantiate his claim based on the current 
record of evidence.  This is especially true given the nearly 
fifty year lapse in time between the veteran's separation 
from service and the first recorded evidence of a chronic 
lung disorder.  Rather, if the AOJ obtains evidence which 
indicates the veteran had any episodes of pneumonia during 
service, the Board is satisfied that the evidence of record 
requires VA to assist the veteran by providing a VA 
examination and opinion.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If the veteran's 
statements regarding pneumonia in-service can be verified, he 
has met all three of the above requirements.  The Board 
observes that the October 2002 medical opinion letter is 
insufficient to award service connection because it indicates 
only the possibility of a connection.  Thus, additional 
evidence, namely a VA examination, is needed for the Board to 
make a decision.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim.  Dingess held that VA must provide notice of 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice regarding the type of evidence necessary to establish 
a disability rating or effective date.  As these questions 
are involved in the present appeal, such notice should be 
provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Request the veteran's basic and 
extended service personnel records, to 
include any clinical records, including 
hospitalization records, for the veteran 
for the month of January 1955 from the 
Silas B. Hays Army Hospital.  If records 
are obtained which provide information 
regarding the veteran's unit of assignment 
in January 1955, request unit histories, 
including sick call reports for January 
1955.

3. If, and only if, evidence is obtained 
which indicates that the veteran was 
treated for pneumonia during service, 
schedule him for a VA examination for the 
purpose of ascertaining the existence and 
etiology of any chronic bronchitis and 
COPD.  The claims file must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the claims file in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
whether the veteran has any current 
chronic bronchitis or COPD, and provide an 
opinion as to whether any current chronic 
bronchitis or COPD is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's military service to include 
any in-service incidents/hospitalizations 
for treatment of pneumonia.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has chronic 
bronchitis or COPD that is related to his 
military service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



